 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Leo G. Spanos, SBN 261837, Staff Attorney
   Nima Ghazvini, SBN 254758, Staff Attorney
 3 PO Box 5004
   Hayward,CA 94540
 4 (510) 266 - 5580
   (510) 266 - 5589
 5 13trustee@oak13.com
                                   UNITED STATES BANKRUPTCY COURT
 6                                 NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
 7

 8
     In re
 9                                                         Chapter 13 Case No. 19-41495-RLE13

10       Kenn W Kibby

11                                                         JOINT PREHEARING STATEMENT FOR
                                                           TRUSTEE'S OBJECTION TO CONFIRMATION
12                                                         AND MOTION TO DISMISS
                                    debtor(s)
13

14
                                                           HEARING DATE:           September 17, 2019
15                                                         HEARING TIME:           1:30 pm
                                                           LOCATION:               Courtroom 201
16

17

18 Leo G. Spanos, Staff Attorney for Martha G Bronitsky, Chapter 13 Trustee met and conferred with

19 Geoffrey Wiggs on September 10, 2019. Remaining issues:

20 1. The attorney must file an initial fee application for fees over $4,500.

21 2. The plan has not been served with 28 days' notice and opportunity to object.

22 3. Section 3.07(b) must be amended to include the effective date for distributions on pre-petition arrears in

23 month/year format and to include the contractual mortgage payment amount (as per Caliber Home Loans'

24 proof of claim).

25 4. Sections 7.01 and 7.02 must state which sections are being modified.

26 5. The Debtor's signatures on the plan must be dated.

27 6. Section 3.10 must be amended to provide for the direct payment for Debtor's car as listed on line 17a of

28 schedule J for $966.64.
Case: 19-41495        Doc# 33      Filed: 09/10/19      Entered: 09/10/19 12:49:12          Page 1 of 3
 1 7. The Debtor must amend schedule D (to list the property descriptions, claim amounts, values, and

 2 unsecured portions), H (to select the appropriate community property state), and J (to show feasibility).

 3 Mr. Wiggs is aware of the aforementioned issues and will work on resolving them prior to confirmation .

 4 Date: September 10, 2019                                         /s/ Leo G. Spanos
 5                                                                  Signature of Leo G. Spanos
                                                                    Staff Attorney for Martha G. Bronitsky
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-41495       Doc# 33       Filed: 09/10/19      Entered: 09/10/19 12:49:12          Page 2 of 3
 1 In re
           Kenn W Kibby                              Chapter 13 Case No. 19-41495-RLE13
 2                               debtor(s)
 3
                                      CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Kenn W Kibby                                  Geoffrey Wiggs Atty
10   3359 Lookout Point Loop                       1900 S Norfolk St #350
     Discovery Bay,CA 94505                        San Mateo,CA 94403
11
     (Debtor(s))                                   (Counsel for Debtor)
12

13                                                 /s/ Martha Silva
     Date: 9/10/2019
                                                   Martha Silva
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 19-41495       Doc# 33     Filed: 09/10/19     Entered: 09/10/19 12:49:12        Page 3 of 3
